DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, 23, 24, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards independent claim 10 and its dependents, ‘as best understood’, the recitation of “a reference flange” should be replaced with - - a locating flange - -  to be clear and consistent with the disclosed invention.
As regards claim 23, 24, and 28, ‘as best understood’, recitation of “the axial slot” lacks clear antecedent basis in the claim which should be amended to set for an axial slot and its associated relationship to the invention wherein it’s noted that independent claim 1 has been amended to delete its previous inclusion.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,458,972 to Stodola.
Stodola ‘972 teaches limitations for a “connecting system for installing a floating connection in a building assembly” – as shown and described, “comprising: a fastener with a shank extending from an enlarged head to a distal tip and defining a substantially central axis, the shank including a distal section toward the tip with threading” – 27.  
Although reference discloses threading on the leading or distal end, the reference does not teach “and a proximal section toward the head that is unthreaded”.  However, the reference discloses the proximal end of the shank is not intended to have threaded engagement during its intended use and arrangement, but does disclose that the proximal end of the shank should have the same diameter as the threaded end.  It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the proximal end to be made unthreaded but with a same diameter as the threaded distal end in order to reduce cost of manufacturing thread for example and/or ensure the screw will slide smoothly within the bushing as otherwise taught in order to function as intended.  One of ordinary skill in the art would have more than reasonable expectation of success since partially threaded screws are well known in the art and modification as proposed would not otherwise affect function of the arrangement.
Stodola ‘972 teaches further limitation of “and a bushing having a sleeve defining a second central axis extending from a first end to a second end defining a terminal edge, the sleeve and an adapter comprising a bit for engaging a portion of the fastener head and a reference flange defining a radially outer edge” – 31, “wherein and when the bit is engaged with the fastener head, the locating flange engages a portion of the reference flange with the bushing rotationally independent of the adapter” – inherent to the disclosed prior art arrangement as disclosed and as modified.  
As regards claim 3, Stodola ‘972 teaches further limitation of “the locating flange is substantially perpendicular to the first axis” – as shown..  
As regards claim 6, Stodola ‘972 as modified, teaches further limitation of “the fastener shank has an unthreaded portion and a distal threaded portion, and the bushing is disposed about the unthreaded portion” – a proximal portion of the screw that is disclosed to slide within the bushing is made unthreaded as modified in order to ensure function as otherwise disclosed.  
As regards claim 8, Stodola ‘972 teaches further limitation of “said fastener is configured to be driven through a non-load bearing member into a load bearing member to provide a floating connection between said load bearing member and said non-load bearing member wherein said floating sleeve is received in a bore in said non-load bearing member” – although functionally recited with particular additional but unclaimed elements, reference explicitly discloses use as recited.  

Allowable Subject Matter
Claims 14, 15, and 20-22 are allowed.

Claims 4, 25-27, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 10, 11, 13, and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 23, 23, 24, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677